l _
Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 1 of 43

IN THE UNITED STATES BANKRUPTCY COURT
FOR 'I`HE DIS'I`RICT OF I)ELAWARE

 

In re: Chapter 1 1
BEAVEX HOLDING CORPORATION, et al. ,l Case No. 19-10316 (LSS)

Debtors. JOintly Adrninistered

Ref. Docket No.: 14

 

 

INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507,
BANKRUPTCY RULES 2902, 4001, 6004 AND 9014 AND LOCAL BANKRUPTCY
RULE 4001~2 (I) AUTHORIZING THE DEBTORS TO ()BTAIN POSTPETITION
SENIOR SECUREI} SUPERPRIORITY FINANCING, (II) AUTHORIZING 'I`HE
DEBTORS’ LlMITE]) USE OF CASH C()LLATERAL, (III) GRANTING
ADEQUATE PROTECTION TO THE PREPETITION SECURED PAR'I`IES,
(IV) SCHEDULING A FINAL HEAR]NG, AND (V) GRANTING RELATED RELIEF

Upon the motion (the “Motion”) of the above referenced debtors and debtors in
possession (collectively, the “Debtors”) in the above-referenced chapter 11 cases (the “Chapter
11 Cases”), for entry of an interim order (this “lnterim Order”) and a final order (“Final Order”),
pursuant to sections 105, 361, 362, 363, 364 and 507 of title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (as amended, the “Bankrupth Code”), Rules 2002, 4001, 6004 and 901-4
ot` the Federal Ruies of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule
4001-2 of the Local Rules of Bankruptcy Practice and Procednre of the United States Bankruptcy
Court for the District of Delaware (the “Local Rnles”), Seeking, inter alia:

(i) authorization for (a) the Debtors, including BeavEX lncorporated, a
Connecticut corporation (“BeavEx”, or the c‘BorroWer”), to obtain up to $1
million in principal amount of postpetition financing (the “DIP Facili‘g[”), and
to access up to $700,000 in the interim and pending a final hearing all on the

terms and conditions set forth in this Interirn Order and that certain Debtor-in-
Possession ReVolVing Loan Prornissory DIP Note (the “DlP Note,”

 

 

l The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
Holding Corporation (7740)', BeavEx Acquisition, Inc. (5497); BeavEX incorporated (7355); JNIW Enterprises, lne.
(4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Felry
Road SE, Suite 300, Atianta, GA 30339.

91;24163540.1(}

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 2 of 43

substantially in the form attached hereto as Ex.hibit A and together With this
lnterim Order, and all appendices, exhibits or schedules hereto and to the DIP
Note, including, Without limitation, the DlP Budget (as defined below) as the
same may be amended, restated or supplemented from time to time in
accordance with the terms hereof and thereof, collectively, the “DIP Loan
Docnnients”),2 among the Borrovver, BeavEX Holding Corporation, a
Delaware corporation (“Holdings”), BeavEX Acquisition, a Delaware
corporation (“ nterrnediate Holdings”), and each of the direct and indirect
subsidiaries of the Borrower named therein or party thereto from time to time
(Hoidings, Intermediate Holdings and such subsidiaries, collectively with the
Borrower, the “Guarantors”) and Eos Partners, L.P., a Delaware limited
partnership (“Bos Partners”) and ECP Heiios Partners IV, L.P., a Delaware
limited partnership (“ECP IV,” and together With Eos Partners and their
respective successors and assigns, collectively, the “DIP Lender”), and
(b) each of the Guarantors to guaranty the Borrower’s obligations in respect of
the DIP Loans and all other obligations and indebtedness of the BorroWer
under or arising in connection With the DIP Loan Documents on a joint and
several basis;

(ii) authorization for the Debtors to, subject to the Carve-Out (deiined belovv) and
Permitted Prior Senior Liens, grant security interests, iiens, and supelpriority
claims (including a superpriority administrative claim pursuant to sections
364(0)(1), 503(b) and 507(b) of the Banlcruptcy Code, liens pursuant to
sections 364(0)(2) and 364(0)(3) of the Bankruptcy Code and priming liens
pursuant to section 364(d) of the Bankruptcy Code) to the DlP Lender to
secure all obligations of the Debtors under and With respect to the DIP Facility
(collectively, the “DlP Obligations”), including, subject to entry of the Final
Order, on the proceeds and property recovered in respect of the Debtors’
claims and causes of action (but not on the actual claims and causes of action)
arising under Chapter 5 of the Bankruptcy Code, including sections 544, 545,
547, 548 and 550 or any other similar state or federal law (collectively, the
“Avoidance Action Proceeds”);

(iii) authorization for the Debtors, pursuant to sections 105, 361, 362, 363 and 507
of the Bankruptcy Code to use cash collateral, as such tenn is defined in
section 363(a) of the Bankruptcy Code (“Cash Collateral”, Which shall not
include loan proceeds of the DIP Facility), and all other Prepetition Collateral
(deftned beiow), in accordance With the terms of this lnterim Order and the
DIP Budget, as provided herein;

(iv) to, subject to the Carve-Out and any Permitted Prior Senior Liens provide
Adequate Protection (defined belovv) of the liens and security interests (such
liens and security interests, the “Senior Note Liens”) to the holders of that
certain Sern`or Secured Promissory Note dated as of June 15, 2017 and that

 

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to those terms in the DIP Loan
Documents.

01‘_24163540.10

 

011241 63540.10

(V)

(Vi)

(va)

(via)

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 3 of 43

certain Senior Secured Promissory Note dated as of` August 17, 2017 (each as
supplemented, modified, extended renewed, restated and/or replaced at any
time prior to the Petition Date, collectively, the “Senior Notes”, along with
any other agreements executed in connection therewith, including the Senior
Security Agreement (as defined below) (collectively, as all of the same have
been supplemented, modihed, extended renewed, restated and/or replaced at
any time prior to the Petition Date the “Senior Note Documents”)), between
the Debtors, as Grantors, and Eos PartnersJ L.P., a Delaware limited
partnership, and ECP Helios Partners IV, L.P. (as successor-in-interest to Eos
Capital Partners IV, L.P.), a Delaware limited partnership, as lenders
(collectively, the “Senior Note Secured Parties”), which Senior Note Liens are
being consensually primed by the DIP Facility, as more fully set forth in this
lnterirn Order;

to, subject to the Carve-Out and any Permitted Prior Senior Liens, provide
Adequate Protection of the liens and security interests (such liens and security
interests, the “Credit Anreement Liens”) of the prepetition lenders (such
financial institutions in such capacities, the “Credit Agreement Lenders”)
under that certain Credit and Guaranty Agreement, dated as of December 19,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreemen ”, along with any other agreements, instruments,
notes, guaranties and other documents related thereto are referred to herein
collectively as the “Credit Agreement Documents” and, together with the
Senior Note Docurnents, the “Prepetition financing Docurnents”)), among the
Borrower, JNJW Enterprises, lnc., a California corporation, USXP, LLC, a
l)elaware limited liability company, Holdings, as a Guarantor, lnterrnediate
Holdings, as a Guarantor, the various institutions from time to time party
thereto as Credit Agreement Lenders, and ECP Helios IV, as Agent (in such
capacity, the “Agent”, and together with the Credit Agreernent Lenders, the
“Credit Agreernent Secured Parties”, and together With the Senior Note
Secured Parties, the “Prepetition Secured Parties”) on behalf of the Credit
Agreement Secured Parties and as a Credit Agreement Lender, which Credit
Agreernent Liens are being consensually printed by the DlP Facility, as more
fully set forth in this ]nterim Order;

 

modification of the automatic stay imposed under section 362 of the
Bankruptcy Code to the extent necessary to implement and effectuate the
terms and provisions of this lnterim Order and the Final Order;

that this Court hold an interim hearing (the “lnterim Hearing”) to consider the
relief sought in the Motion and entry of the proposed interim Order;

that this Court schedule a final hearing (the “Final Hearing”) to consider entry
of the Final Order granting the relief requested in the Motion on a final basis;
and

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 4 of 43

(iX) waiver of any applicable stay with respect to the effectiveness and

enforceability of the Interim Order or the Final Order (including a Waiver

pursuant to Bankruptcy Rule 6004(11));
and the lnterirn Hearing having been held by this Court on February 20, 2019; and pursuant to
Banl<ruptcy Rule 4001 and Loeal Rule 4001-2, due and sufficient notice of the Motion and the
relief sought at the lnterim Hearing having been given under the particular circumstances by the
Debtors; this Court having considered the Motion and all pleadings related thereto, including the
record made by the Debtors at the Interim Hearing; and after due deliberation and consideration,
and good and sufficient cause‘appearing therefor:

'I`HE COUR'I` HEREBY FINDS AS FOLLOWS:

A. On February 18, 2019 (the “Petition Date”), each Debtor filed with this Court a
voluntary petition for relief under chapter ll of the Bankruptcy Code. The Debtors are
continuing to operate their respective businesses and manage their respective properties as
debtors in possession pursuant to sections 1107(a) and 1108 of the Ban.kruptcy Code.

B. No official committee of unsecured creditors (“Committee”), as provided for
under section 1102‘of` the Banl<ruptcy Code, has been appointed in the Chapter 11 Cases.

C. Subj ect to Paragraph 17 below, Without prejudice to the rights, if any, of any other
party, the Debtors admit, stipulate and agree that:

(1) As of the Petition Date, the Debtors Were indebted and liable, without
defense, counterclaim or offset of any kind to the Senior Note Secured Parties under the Senior
Note Documents, including under (a) the Senior Notes which the Debtors issued to the Senior
Note Secured Parties, in an aggregate principal amount of approximately $10,400,000 (all
obligations of the Debtors arising under the Senior Notes or any other Senior Note Documents,

including all loans, advances, debts, liabilities, principal, interest, fees, charges, expenses and

01224163540.10

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 5 of 43

obligations for the performance of covenants, tasks or duties, or for the payment of monetary
amounts owing to the Senior Note Secured Parties by the Debtors, of any kind or nature, whether
or not evidenced by any note, agreement or other instrument, shall be referred to herein
collectively as the “Senior Note Obl_igations”) and (b) that certain Security Agreernent (as
defined in the Senior Notes, as amended, restated, supplemented or otherwise modified nom
time to time, the “Senior Securitv Agreement”), each Debtor granted to the Senior Note Secured
Parties, to secure such Debtor’s Senior Note Obligations, a first-priority security interest in all of
the Collateral (as defined in the Senior Security Agreement and referred to in this lnterim Order
as the “Senior Note Collateral”) senior to the security interests of the Credit Agreement Secured
Paities in the Credit Agreernent Collateral (as defined below); and

(2) As of the Petition Date, the Debtors Were indebted and liable, without
defense, counterclaim or offset of any kind to the Credit Agreement Secured Parties under the
Credit Agreement Documents, including under (a) that certain Credit Agreement in an aggregate
principal amount of approximately $26,333,314, including, inter alia, (i) a Term Loan and
(ii) Revolving Loans. All obligations of the Debtors arising under the Credit Agreement or any
other Credit Agreernent Documents, including all loans, advances, debts, liabilities, principal,
interest, fees, charges, expenses and obligations for the performance of covenants, tasks or
duties, or for the payment of monetary amounts owing to the Credit Agreement Secured Parties
by the Debtors, of any kind or nature, whether or not evidenced by any ncte, agreement or other
instrument, shall be referred to herein collectively as the “Credit Agreement Obligations” and,
together with the Senior Note Obligations, the “Prepetition Secured Obligations”; and (b) those
certain Collateral Documents (as defined in the Credit Agreement, as amended, restated,

supplemented or otherwise modified from time to time), pursuant to which each Debtor granted

01:24163540.10

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 6 of 43

to the Agent, for the benefit of the Credit Agreement Secured Parties, to secure such Debtor’s
Credit Agreement Obligations, a first-priority security interest in and continuing Lien (as defined
in the Credit Agreement) on the Collateral (as defined in the Credit Agreement and referred to in
this interim Order as the “Credit Agreement Collateral” and together With the Senior Note
Collateral, the “Prepetition Collateral”) including all of such Debtor’s assets, including all of
such Debtor’s accounts, as-extracted collateral, chattel paper (whether tangible or electronic),
commercial tort claims, deposit accounts (including all claims arising therefrom, all funds therein
and all amounts credited thereto and all certifications and instruments from time to time
representing or evidencing such deposit accounts), documents, equipment, farm products,
fixtures, general intangibles (including all payment intangibles), goods, instruments, intellectual
property, inventory, investment property, leases, letter~of-credit rights, manufactured home,
money, supporting obligations and all other personal property and other assets, all books and
records pertaining to any of the foregoing, all accessions to, substitutions for and replacement,
proceeds and products of any of the foregoing and all collateral security and guaranties given by
any person with respect to any of the foregoing

F. The Debtors have an immediate and critical need to obtain postpetition financing
under the DIP Facility and to use Cash Collateral to, among other tliings, pay the costs and
expenses associated with administering the Chapter ll Cases, continue the orderly operation of
the Debtors’ business, maximize and preserve the Debtors’ going concern value, make payroll
and satisfy other working capital and general corporate purposes, in each case, in accordance
With the DlP Budget, and to provide Adequate Protection. Without access to the DlP Facility
and the continued use of Cash Collateral to the extent authorized pursuant to this lnterim Order,

the Debtors and their estates would suffer immediate and irreparable harm. The Debtors do not

01:24163540.10

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 7 of 43

have sufficient available sources of working capital and financing to operate their businesses or
maintain their properties in the ordinary course of business without access to the DIP Facility
and the authorized use of Cash Collateral.

G. ln light of the Debtors’ facts and circumstances, the Debtors would be unable to
obtain (i) adequate unsecured credit allowable either (a) under sections 364(b) and 503l(b)(i) of
the Banl<ruptcy Code, or (b) under section 364(0)(1) of the Banl<ruptcy Code, (ii) adequate credit
secured by (x) a senior lien on unencumbered assets of their estates under section 364(c)(2) of
the Bankruptcy Code, and (y) a junior lien on encumbered assets under section 364(c)(3) of the
Banl<ruptcy Code, or (iii) secured credit under section 364(d)(1) of the Banl<ruptcy Code from
sources other than the DIP Lender on terms more favorable than the terms of the DlP Facility.
The only viable source of secured credit available to the Debtors, other than the use of Cash
Collateral, is the DIP Facility. ri`he Debtors require both additional financing under the DIP
Facility and the continued use of Cash Collateral under the terms of this Interim Order to satisfy
their postpetition liquidity needs.

H. The DIP 1Lender has indicated a willingness to provide the Debtors with certain
financing cornmitments, but solely on the terms and conditions set forth in this lnterim Order and
in the DIP Loan Documents. Accordingly, after considering all of their practical alternatives, the
Debtors have concluded, in an exercise of their sound business judgment, that the financing to be
provided by the DIP Lender pursuant to the terms of this lnten`m Order and the DIP Loan
Docurnents represents the best financing currently available to the Debtors.

I. The consent of the Prepetition Secured Parties to the priming of their liens by the
DIP Liens, the Carve-Out and use of the Prepetition Collateral, including Cash Collateral, by the

Debtors, is limited to this lnterim Order and the DIP Facility presently before this Court and

01:24163540.10

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 8 of 43

shall not extend to any other postpetition financing or to any modified version of this DIP
Facility with any party other than the DIP Lender. Furtherrnore, the consent of the Prepetition
Secured Parties to the printing of their liens by the DlP Liens, the Carve-Out and use of the
Prepetition Collateral, including Cash Collateral, by the Debtors does not constitute, and shall
not be construed as constituting, an acknowledgment or stipulation by the Prepetition Secured
Parties that their interests in the Prepetition Collateral are adequately protected pursuant to this
lnterim Order or otherwise, provided, hpyp@r, the Prepetition Secured Paities agree that the
Adequate Protection granted to the Prepetition Secured Parties in this Interim Order is reasonable
and calculated to protect the interests of the Prepetition Secured Parties, subject to the rights of
the Prepetition Secured Parties to seek a modification of such Adequate Protection, as set forth
below.

J. The security interests and liens granted pursuant to this interim Order to the DlP
Lender are appropriate under section 364(d) of the Bankruptcy Code because, among other
things, either (i) such security interests and liens do not impair the interests of any holder of a
valid, perfected, prepetition security interest or lien in the property of the Debtors’ estates,
(ii) the holders of such valid, perfected, prepetition security interests and liens have consented to
the security interests and priming liens granted pursuant to this Interim Order to the DIP Lender
and/or (iii) the interests of any holder of a valid, perfected, prepetition security interest or lien are
otherwise adequately protected

K. Good cause has been shown for immediate entry of this lnterim Order pursuant to
Bankruptcy Rules 4001(b)(2) and (c)(Z) and Local Rule 4001-2(b). in particular, the
authorization granted herein for the Debtors to execute the DlP Loan Documents, to continue

using the Prepetition Collateral, including Cash Collateral, and to obtain interim financing,

01:24l6354(}.1{)

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 9 of 43

including on a priming lien basis, is necessary to avoid immediate and irreparable harm to the
Debtors and their estates._ Entry of this lnterim Order is in the best interest of the Debtors, their
estates and creditors The terms of the DIP Loan Documents (including the Debtors’ continued
use of the Prepetition Collateral, including Cash Collateral) are fair and reasonable under the
circumstances, reflect the Debtors’ exercise of prudent business judgment consistent with their
fiduciary duties, and are supported by reasonably equivalent value and fair consideration for the
Prepetition Secured Parties’ consent thereto.

L. The Debtors, the DIP Lender and the Prepetition Secured Parties have negotiated
the terms and conditions of the DIP Loan Documents (including the Debtors’ continued use of
the Prepetition Collateral, including Cash Collateral) and this lnterim Order in good faith and at
arm’s leng|'_h, and any credit extended and loans made to the Debtors pursuant to this lnterirn
Order shall be, and hereby are, deemed to have been extended, issued or made, as the case may
be, in “good fai ” within the meaning of section 364(e) of the Bankruptcy Code. The
Prepetition Secured Parties are entitled to receive Adequate Protection as set forth herein
pursuant to sections 361, 362, 363 and 364 of the Bankruptcy Code for any diminution in the
value of their respective interests in the Prepetition Collateral, including Cash Collateral,
resulting from the automatic stay or the Debtors’ use, sale or lease of the Prepetition Collateral,
including Cash Collateral, during the Chapter ll Cases.

M. The Debtors acl<nowledge, represent, stipulate and agree, that, (i) subject to the
entry of this interim Order, the Debtors have obtained all known authorizations, consents and
approvals necessary from, and have made all known filings with and given all known notices to,
all federal, state and local governmental agencies, authorities and instrumentalities required to be

obtained, made or given by the Debtors in connection with the execution, delivery, performance,

01:24163540.10

 

se 19- 0 16- Lss o 4 F / 0

_____ epa § 511 gm 3£,£,3 trigv§i@%il?t§%f§ngaa patentee n ita

` n¢:ws}@,; ;gv;prf grand re -l€w¢r enlirre%ss& agent ethics

pgrae} ratth ala if riding s rev-lui lrrm died MiM-@c/i frmr
d¢g€€§§§ pg¥§§§§p lie inel@l€€{§:&"iwf€`l'¢{

validity and enforceability of the DIP Loan ocumentsig and (ii) due to the commencement of

  
  

 

these Chapter ll Cases, the Debtors are in default with respect to their Prepetition Obligations

and an Event of Default has occurred under the Prepetition Financing Docurnents. §

 

 

N. Based on the foregoing, and upon the record made before this Court at the Interim
l-learing, and good and sufficient cause appearing therefor,

I'I` IS I~IEREBY ORDERED, ADJUDGED Al\ll) DECREED ']THAT:3

l. Jurisdiction and Venue. Consideration of the Motion constitutes a “core-
proceeding” as defined in 28 U.S.C. § 157(b)(2). This Court has jurisdiction over this
proceeding and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.
Venue for the Chapter ll Cases and the proceedings on the Motion is proper in this district
pursuant to 28 U.S.C. §§ 1408 and 1409.

2. NLticre_. On the Petition Date, the Debtors filed the Motion with this Court and
pursuant to Bankruptcy Rules 2002, 4001 and 9014, and the Local Bankruptcy Rules of this
Court, the Debtors provided notice of the l\/lotion and the interim Hearing by electronic mail,
facsimile, hand delivery or overnight delivery to the following parties and/or to their counsel as
indicated below: (i) the Oftice of the United States Trustee for this District (the “U.S. Trustee”);
(ii) the Debtors’ thirty (30) largest unsecured creditors on a consolidated basis; (iii) counsel to
the DIP Lender, the Senior Note Secured Parties and the Agent; (iv) all other known parties with
liens of record on assets of the Debtors as of the Petition Date; (v) the local office for the internal
Revenue Service; and (vi) any party having filed requests for notice in the Chapter ll Cases

(collectively, (i)-(vi), the “Notice Parties”). Given the nature of the relief sought in the Motion,

 

3 Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as indings of fact.

01:24163540.10

l()

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 11 of 43

this Court concludes that the form, scope and timing of the foregoing notice was sufficient and
adequate under the circumstances and complies with the Bankruptcy Code, the Banlcruptcy
Rules, the Local Rules, and any other applicable law, and no further notice relating to the lnterim
Hearing cr Motion is necessary or required
3. The DIP Budget.

(a) Subj ect to and in accordance with the terms of the DIP Note, the Borrower
shall from time to time as set forth below prepare and provide to the DIP Lender a rolling 13-
weel< cash flow forecast setting forth on a line item basis the Debtors’ projected cash receipts and
cash disbursements on a weekly basis, substantially in the form of the initial budget annexed
hereto Exhibit B (the initial budget and each subsequent budget, a “DIP Budget”). The Borrovver
may use the proceeds of the DIP Facility and Cash Collateral, for the purposes and up to the
amounts set forth in the DiP Budget, together with Perrnitted Variances (defined in the DIP
Note) subject to the terms and conditions set forth in the DIP Note and this Interim Order. On
the fifth business day of each month (commencing March 7, 2019), the Borrower shall provide
the DIP Lender with an updated DIP Budget covering the l3-weel< period commencing on the
first day of each such month. On the second business day of each week, commencing on.March
5, 2019, the Debtors shall provide the DlP Lender with a report (the “DIP Budget Variance
Mrt”) of the aggregate variance between actual disbursements and projected disbursements as
set forth in the DIP Budget for the most recently ended Applicable Period. Subject to a
Perrnitted Variance, the Debtors’ actual disbursements during an Applicable Period shall not
exceed those projected in the DIP Budget for such Applicable Period. Except with respect to
fees and expenses of Retained Professionals, the amount of the DlP Facility and Cash Collateral

authorized to be used hereby shall not exceed the amounts reflected in the DIP Budget (together

01224163540.10

ll

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 12 of 43

with Permitted Variances), which shall be in form and substance satisfactory to the DIP Lender
for the time period set forth therein, but in no event beyond the Maturity Date.

(b) The DIP Budget may be amended, supplemented, extended or otherwise
modified from time to time in any manner as to which Debtors and the DIP Lender mutually
agree in writing without further order of this Court; provided that notice of any amendments
shall be given to the U.S. Trustee and counsel to any Committee.

4. M. The Debtors shall promptly provide any modified DIP Budget
and DIP Budget Variance Report to the U.S. Trustee and counsel to any Comrnittee; provided,
hQ_M, the Debtors may take appropriate actions with respect to confidentiality of any portion
of the DlP Budget and DIP Budget Variance Report.

5. Use of Prepetition Collateral ( including Cash Collateral). immediately upon entry
of this interim Order, the Debtors are authorized to use Cash Collateral, subject to and as set
forth in the DlP Budget, this lnterim Order and the DIP Loan Documents. The Debtors are
further authorized to use the Prepetition Collateral (including Cash Collateral) during the period
frorn the Petition Date through and including the Maturity Date in accordance with the terms and
conditions of this Interim Order; provided, that the Prepetition Secured Parties are granted
Adequate Protection as set forth in this lnterim Order.

6. Borrowing Authorization.

(a) [Reserved].

(b) The DIP Facili§g. The Debtors are authorized to enter into and perform
the transactions contemplated in this ]nterim Order and the DIP Loan Documents and such
additional documents, instruments, and agreements as may be reasonably required by the DIP

Lender to implement the terms or effectuate the purposes of this lnterim Order, and to receive

01124163540.10

12

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 13 of 43

financial accommodations and borrow under the lnterim DIP Facility up to $700,000 subject to
the terms set forth in the DIP Note. The DIP Note and the other DIP Loan Documents shall
constitute and are hereby deemed to be the legal, valid and binding obligations of the Debtors
and each of their respective estates, enforceable against each such Debtor and its respective
estate in accordance with the terms hereof and the DIP Loan Documents and any successor of
each such Debtor or any representative of the estates (including a trustee, responsible person, or
examiner with expanded powers). The Debtors are authorized to obtain financial
accommodations pursuant to the terms of the DIP Budget, this Interim Order, the DIP Note, and
the other DlP Loan Documents and the Guarantors are hereby authorized to guaranty such
financial accommodations and borrowings in accordance with the terms of this Interim Order,
the DlP Note and the other DIP Loan Documents.

(c) Working Capital. The Debtors are authorized to use the DIP Facility and
Cash Collateral to fund working capital requirements and operating expenses of the Debtors
during these Chapter ll Cases and other line items subject to and in accordance with the terms of
the DIP Budget, this Interim Order, and the DIP Loan Documents.

7. Due Authorization. The Debtors acknowledge, represent, stipulate and agree, and

this Court hereby finds and orders, that:

(a) [Reserved].

(b) in entering into the DIP Loan Documents and obtaining the use of Cash
Collateral, and as consideration therefor and for the other accommodations and agreements of the
DIP Lender reflected herein and in the DIP Loan Documents, the Debtors hereby agree that until
such time as all of the DIP Obligations are indefeasibly paid in final in full in cash and the DIP

Note and DlP Loan Documents are terminated in accordance with the terms thereof, the Debtors

01'.24163540.10

13

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 14 of 43

shall not in any way prime or seek to prime the DlP Obligations, the DIP Liens or the DlP
Superpriority Clairns provided to the DIP Lender under this lnterim Order by offering a
subsequent lender or a party in interest a superior or pari passu lien or administrative expense
pursuant to sections lOS(a), 326, 328, 330, 331', 364(0), 364(d), 503, 506, 507, 546(0), 552(b),
726 (other than expenses of a trustee under section 726(b)) or 1114 of the Banl<ruptcy Code) or
otherwise or acquiescing thereto except as expressly authorized in the DlP Note (provided, that
the DIP Liens, the DlP Superpriority Claims, the liens of the Prepetition Secured Parties, the
Adequate Protection Liens (defined below), and the Section 507(b) Claims (detined below) of
the Prepetition Secured Parties, shall be subordinate and subject to the Carve-Out (det`med
below);

(c) each Debtor is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to the DIP Lender and its successors and assigns, the full and prompt
payment when due (whether at maturity or earlier, by reason of acceleration or otherwise, and at
all times thereafter) and performance of, all DlP Obligations owed or hereafter owing to the DlP
Lender by each other Debtor. Each Debtor agrees that (i) its guarantee obligation hereunder
shall be, and is absolute and unconditional for all purposes in these Chapter ll Cases and is a
present and continuing guaranty of payment and performance and not of collection, and (ii) its
obligations under this interim Order and any DIP Loan Document shall not be discharged until
the indefeasible payment and performance, in full in cash of the DlP Obligations, and the
termination of the lending commitments under the DIP Loan Documents; and

(d) in no event shall the DIP Lender, whether in connection with the exercise
of any rights or remedies under the DlP Facility, hereunder or otherwise, by entering into the

DIP Loan Documents be deemed to be in control of the operations of the Debtors or to be acting

01:24163540.10

14

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 15 of 43

as a “responsible person” or “owner or operator” with respect to the operation or management of
the Debtors, so long as the actions of the DIP Lender do not constitute, within the meaning of 42
U.S.C. § 9601(20)(F), actual participation in the management or operational affairs by the lender
of a vessel or facility owned or operated by a debtor, or otherwise cause liability to arise to the
federal or state government, or the status of responsible person or managing agent to exist under
applicable law (as such terms, or any similar terms, are used in the Cornprehensive
Environmental Response, Compensation and Liability Act, sections 960l et seq. of title 42,
United States Code, as amended, or any similar federal or state statute).
8. [Reserved].

9. DlP lnterest and Pavment of Expenses.

 

(a) The DIP Obligations shall bear interest at the applicable rate (including
any applicable default rate after the occurrence of an Event of Default) set forth in the DIP Loan
Documents, and be due and payable in accordance with this Interim Order and the DlP Loan
Docurnents, in each case without further notice, motion or application to, order of, or hearing
before, this Court.

(b) The Debtors shall pay the reasonable and documented prepetition and
postpetition fees and expenses of the attorneys and advisors (each, a “DlP Lender Advisor”) for
the DIP Lender as provided under the DlP Loan Documents. No attorney or advisor to the DIP
Lender shall be required to file an application seeking compensation for services or
reimbursement of expenses with this Court. Each DIP Lender Advisor seeking compensation for
services or reimbursement of expenses under the DlP Loan Documents, this Interim Order or a
Final Order shall transmit a reasonably detailed invoice to counsel to the Debtors, the U.S.

Trustee and the Committee, if any, provided that any such invoice may be reasonably redacted

0112416354(].10

15

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 16 of 43

by the DIP Lender Advisor to protect from disclosure any confidential information or
information otherwise subject to a protective privilege such as attorney-client privilege or
attorney work-product privilege The Debtors, U.S. Trustee and Committee, if any, shall have
ten (10) Business Days in which to raise an objection to the payment of any fees and expenses of
such attorneys and advisors Upon the expiration of such ten (10) Business Day period, the
Debtors shall promptly pay any portion of such fees and expenses to which no objection has been
interposed To the extent any objection has been interposed and cannot be consensually
resolved, the dispute will be scheduled for adjudication at the next regularly-scheduled omnibus
hearing in the Chapter ll Cases.

lO. Amendments. Each of the Debtors is expressly authorized and empowered to
enter into amendments, supplements, extensions or other modifications from time to time in any
manner as to which Debtors and the DIP Lender mutually agree in writing without further order
of this Court; provided, that any material modification or amendment shall be subject to Court
approval following notice of such any material modification or amendment by the Debtors to the
U.S. Trustee and counsel to the Committee, if any, which parties may object to such
modification or amendment, in writing, within five (5) Business Days from the date of the
transmittal of such notice (which, to the extent such contact information for such parties is
known to the Debtors, shall be transmitted by fax or e-mail, and, if not known, by overnight
mail); provided, _fm, that if such objection is timely provided, then such modification or
amendment shall be permitted only pursuant to an order of this Court, the entry of which may be
sought on an expedited basis

ll. Superbrioritv Clairns and DIP Liens. ln respect of the DlP Obligations under the

 

DlP Note, the other DlP Loan Documents and this Interim Order, the DIP Lender is granted the

01:24163540.10

16

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 17 of 43

following with respect to the DebtorsJ their estates and all DlP Collateral:
(a) a superpriority administrative expense claim pursuant to section 364(c)(1)
Banl<ruptcy Code with priority over all other administrative expenses pursuant to the Bankruptcy
Code (including the kinds specified in or arising or ordered p‘q¢c‘¥suant to sections 105(a), 326, 328,
en e, de
330, 331, 503(b), MSO?,§$€{e}-,~SSZ(b), 726 (other than expenses of a trustee under section and o€. §§

en bye

726(b)) and 1114 of the Bankmptcy Code or otherwise, whether or not such expenses or claims QAW 05 W
may become secured by a judgment lien or other non-consensual lien, levy or attachment), which §§ max

§§ tdc t"
§
superpriority expenses of the DlP Lender shall be subordinate to the Dll" Liens (defined below) §Om §

and the Carve-Out (the “DlP Supernrioritv Claims’_’); provided that pursuant to applicable §§ W§)
bankruptcy law, the granting of such DIP Superpriority Claims does not affect the status and
superior priority of any liens, including the liens of the DIP Lender, the Prepetition Secured
Parties and the holder of any Permitted Prior Senior Lien (defined below).

(b) a first priority, priming security interest in and lien pursuant to section
364(d)(1) of the Banl<;ruptcy Code on all encumbered property of the Debtors and their estates
(the “Section 364{d}§11 Liens”), which Section 364(d)(l) Liens shall be senior to any existing
liens or claims, subject only to (i) the Carve-Out and (ii) liens on property of` a Debtors
(including the proceeds of such property) that are in existence on the Petition Date but only, if
applicable, (A) to the extent a lien on any property is valid, perfected, and not avoidable, (B) the
lien on such property (or the proceeds of such property, as applicable) on the Petition Date is a
valid, perfected and non-avoidable Permitted Lien (as defined in the Credit Agreement) senior in

priority to the prepetition liens on such property or (C) valid, non-avoidable liens that are

perfected subsequent to the Petition Date as permitted by section 546(b) of the Banl<ruptcy Code

01124l 6354(}.10

17

a n~i~iw:l’ en ed race \‘eir&“i‘\”€’ MW@

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 18 of 43

(the foregoing clauses (A)-(C) being referred to collectively as the “Permitted Prior Senior
Li§n§”);

(c) a first priority security interest and lien pursuant to section 364(c)(2) of the
Bankruptcy Code on all unencumbered property of the Debtors (the “Section 364(0]§2) Liens”),
including, subject to entry of the Final Order, Avoidance Action Proceeds, which Section
364(0)(2) Liens shall be subject only to the Carve~Out; and

(d) a junior security interest and lien pursuant to section 364(c)(3) of the
Bankruptcy Code on all property of the Debtors and their estates that is subject to a Permitted
Prior Senior lien (collectively, the “Section 364§c);3) Liens”), which Section 364(c)(3) Liens
are also subject to the Carve~Out. The Section 364(d)(1) Liens, Section 364(<:)(2) Liens, and
Section 364(c)(3) Liens shall be collectively referred to as the “DlP Liens.”

12. DlP Collateral. The DlP Liens of the DlP Lender under the DlP Loan Docurnents
and as approved and perfected by this Interim Order include, i_nt§r alia liens upon and security
interests in (i) all of those items and types of collateral in which security interests may be created
under Article 9 of the Uniform Commercial Code, (ii) to the extent not expressly prohibited by
law or contract, all of those items and types of collateral not governed by Article 9 of the
Uniforrn Comrnercial Code, including, without limitation, licenses issued by any federal or state
regulatory authority, any leasehold or other real property interests, and commercial tort claims of
the Debtors, (iii) any and all other collateral of any nature or form, and (iv) the products, rents,
offspring, profits, and proceeds of any of the foregoing (collectively, (i)-(iv), the “M
Collateral”). None of the DlP Obligations, DIP Liens or DlP Superpriority Claims shall (a) be
subject to or pari passu with any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Banl<:ruptcy Code, (b) be subject to or

01:24163540.10

18

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 19 of 43

pari passu with any inter-company claim, whether secured or unsecured, of any Debtor or any
domestic or foreign subsidiary or affiliate of any Debtor, (c) be subject to sections 510, 549, or
550 of the Bankruptcy Code or (d) hereafter be subordinated to or made pari passu with any
other lien or security interest under sections 36l, 363 or 364 of the Banln'uptcy Code or
otherwise, except as expressly provided in this interim Order.
13. Carve-Out.

(a) Generally. The DlP Liens, the DlP Superpriority Claims, the liens of the
Prepetition Secured Parties, the Adequate Protection Liens, and the Section 507(b) Claims
(defined below) of the Prepetition Secured Parties, shall be subject to the payment, without
duplication, of the following fees and expenses (the amounts set forth below, together with the
limitations set forth therein, collectively, the “Carve-Ou ”) from, at the Debtors’ discretion, any
of loan proceeds of the DlP Facility, Cash Collateral or proceeds resulting from liquidation of
DlP Collateral or Prepetition Collateral (and not from either cash collateral or proceeds resulting
from the liquidation of any collateral of any holder of a Permitted Prior Senior Lien):

(i) the reasonable fee and expense claims of the respective retained
professionals of the Debtors and the Committee, if any, that have been approved by this Court at
any time during the Chapter 11 Cases pursuant to sections 330 and 331 of the Bankruptcy Code
including any interim approval as set forth in any procedures approved by the Court relating to
the interim approval of fees and expenses of the Retained Professionals (the Court approved
professionals of the Debtors and any Committee are collectively referred to as the “Retained
Professionals”), the reasonable expenses of members of the Committee, if any (“Cornmittee
Member Expenses”, which shall not include legal fees and expenses of Committee members)

which were incurred (A) on and after the Petition Date and before the Carve~Out Trigger Date

01:24163540.10

19

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 20 of 43

(def`ined below), and (B) on and after the Carve-Out Trigger Date in an aggregate amount not
exceeding $25,000 for all Retained Professionals, S3 Advisors LLC and Committee l\/leinber
Expenses; provided that, in each case, such fees and expenses of the Retained Professionals, S3
Advisors LLC and Cornrnittee Meinber Expenses are ultimately allowed on a final basis by this
Court pursuant to sections 330 and 331 of the Banl<ruptcy Code or otherwise and are not
excluded from the Carve-Out under Paragraph 18 of this Interim Order (nothing herein shall
waive the right of any party to object to the allowance of any such fees and expenses).

(ii) any and all accrued and unpaid post-petition fees and expenses of
the Debtors’ independent director, l\/lr. Bradley E. Scher, without regard to when such fees and
expenses accrued, until such time as l\/lr. Scher ceases to be the Debtors’ independent director;

(ii`i) any accrued and unpaid post-petition fee and expense claims,
without regard to when such fees and expenses accrued, of S3 Advisors LLC related to the
appointment of the Debtors’ Chief Restructuring Officer (the “le;(_)”) appointed under section
363 of the Banl<ruptcy Code as well as temporary staffing utilized by the CRO in carrying out his
duties that have been approved by this Court at any time during the Chapter ll Cases including
any interim or final approval as set forth in any order of the Court approving the appointment of
the CRO and/or any, if applicable, procedures approved by the Court relating to the
compensation of S3 Advisors LLC;
provided however, that any Court-approved bonus, transaction, success fees, completion fees,
substantial contribution fees or any other fees of similar import of any of the person or entity
referenced in the foregoing paragraph l3(a)(i) through (iii) shall be paid solely nom the net
proceeds of the Court approved transaction giving rise to such award

(iv) the unpaid fees payable to the U.S. Trustee and Clerk of the

01;`24163540.10

20

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 21 of 43

Banlcruptcy Court pursuant to section 1930 of Title 28 of the United States Code plus statutory
interest, if any, imposed under 31 U.S.C. § 371'?. There is no limitation on the obligations of the
Debtors and their estates with respect to unpaid fees payable to the U.S. Tiustee and Clerk of the
Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code.

(b) Carve-Out Trigger Date. As used herein, the term “Carve-Out Trigger
IM” means the date on which the DlP Lender provides written notice to the Debtors, the U.S.
Trustee and counsel to the Committee, if any, that the Carve-Out is invoked, which notice may
be delivered only on or after the occurrence of an Event of Default under the DlP Loan
Documents or upon the Maturity Date.

(c) Reduction of Amounts. The fixed dollar amount available to be paid
under the Carve-Out following the Carve-Out Trigger Date on account of allowed fees and
expenses incurred on and after the Carve-Out Trigger Date shall be reduced, dollar-for-dollar, by
the aggregate amount of payments made on and after the Carve-Out Trigger Date on account of
fees and expenses incurred on and after the Carve-Out Trigger Date to Retained Professionals
and Comrnittee Mernber Expenses (whether from Cash Collateral, any proceeds of the DlP
Financing, or otherwise).

(d) Reservation of Rights. 'l`he DlP Lender reserves its rights to object to the
allowance of any fees and expenses, including any fees and expenses sought that are not
provided for in the DlP Budget. 'l`he payment of any fees or expenses of the Retained
Professionals and Committee Member Expenses pursuant to the Carve-Out shall not, and shall
not be deemed to (i) reduce any Debtor’s obligations owed to any of the DlP Lender, Prepetition
Secured Parties or to any holder of a Permitted Prior Senior Lien, or (ii) modify, alter or

otherwise affect any of the liens and security interests of such parties in the DlP Collateral or

01124163540.10

21

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 22 of 43

Prepetition Collateral (or their respective claims against the Debtcrs). The DlP Lender and
Prepetition Secured Parties shall not be responsible for the direct payment or reimbursement of
any fees or disbursements of any Retained Professionais, Committee Mernber Expenses, the U.S.
'l`rustee or Clerk of the Bankruptcy Court (cr of any other entity) incurred in connection with the
Chapter ll Cases or any successor case, and nothing in this Interim Order or otherwise shall be
construed to obligate such parties in any way to pay such compensation tc or to reimburse such
expenses

14. Waiver of Right tc Surcharge. Snbject tc entry of the Final Order,' in light of (i)
the consent of the DlP Lender to the current payment of administrative expenses of the Debtors’
estates in accordance with the DlP Budget, (ii) the agreement of the DIP Lender to subordinate
its Superpriority Claims tc the Carve~()nt and (iii) the agreement of the DIP Lender to
subordinate its DlP Liens to the Carve-Out and Permitted Pricr Senior Liens, the DlP Lender and
Prepetition Secured Parties are each entitled to a waiver of (a) the provisions of section 506(0) of
the Banl<ruptcy Code and (b) any “equities of the case” claims or other claims under sections

§cla_§ee.i' "rb

lOS(a) or 552(b) cf the Bankruptcy Code. Upen entry of the Final Order, no costs or expenses of
administration or other charge, lien, assessment or claim incurred at any time (including, without
limitation, any expenses set forth in the DlP Budget) by any Debtor or any other person or entity
shall be imposed cr charged against any or all of the DIP Collateral, the DlP Lender, the
Prepetition Collateral, and the Prepetition Secured Parties or their respective claims or recoveries
under the Banlcruptcy Code, including sections lGS(a), 506(c), 552(b) thereof, or otherwise, and
the Debtors, en behalf of their estates, waive any such rights. lt is expressly understood by all
parties that in making all such undertakings and proceeding in compliance With the DlP Budget,

this Interim Order and the DlP Loan Documents, the DlP Lender and Prepetition Secured Parties

01:24163540.10

22

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 23 of 43

have each relied on the foregoing provisions of this Paragraph. Notwithstanding any approval of
or consent to the Dll’ Budget, nothing in this Interim Order shall constitute or be deemed to
constitute the consent by any of the DlP Lender and the Prepetition Secured Parties to the
imposition of any costs or expense of administration or other charge, lien, assessment or claim
'(including, without limitation, any amounts set forth in the DlP Budget) against such party, its
claims or its collateral under sections l()5(a), 506(0) or 552(b) of the Banl<ruptcy Code or
otherwise and no such consent shall be implied from any other action or inaction by such parties
15. Automatic Perfection.

(a) The (i) DlP Liens granted to the DlP Lender pursuant to this Interim Order
and the DlP Loan Dccuments and (ii) Adequate Protection Liens granted pursuant to this interim
Order to the Prepetition Secured Parties shall be valid, enforceable, and perfected by operation of
law upon entry of this lnterirn Order by this Court without any further action by any party. v
Neither the DlP Lender in respect of the DlP Liens, nor the Prepetition Secured Parties in respect
of the Adequate Protection Liens, shall be required to enter into or to obtain any control
agreements, landlord waivers (unless required by law or oontract), mortgagee Waivers, bailee
waivers cr warehouseman waivers or to give, file or record any UCC-l financing statements,
mortgagesJ deeds of trust, leasehold mortgages, notices to account debtors or other third parties,
notices of lien or similar instruments in any jurisdiction (including filings with the United States
Patent and Trademark Oftice, the United States Copyright Oflice or any similar agency in
respect of trademarks, copyrights, trade names or patents with respect to intellectual property)
(collectively, the “Perfection Documents” , or obtain consents from any licensor or similarly
situated party in interest, or take any other action to validate, record or perfect the DlP Liens

granted under the DlP Loan Docurnents and this Interim Order and the Adequate Protection

01:24163540.£0

23

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 24 of 43

Liens granted under this lnterim Order and approved hereby, all of which are automatically and
immediately perfected by the entry of this lnterim Order. lf the DlP Lender or Prepetition
Secured Parties, independently or collectively, in each of their sole discretion respectively,
choose to obtain, enter into, give, record or file any Perfection Documents, (x) all such
Perfection Documents shall be deemed to have been obtained, entered into, given, recorded or
filed, as the case may be, as of the Petition Date, (y} no defect in any such act shall affect or
impair the validity, perfection, priority or enforceability of the DlP Liens and Adequate
Protection Liens, and (z) such liens shall have the relative priority set forth herein
notwithstanding the timing of filing of any such Perfection Documents. ln lien of optional
recording or iiling any Perfection Documents, the DlP Lender, the Agent and the Senior Note
Secured Parties may, in each of their sole discretion, choose to record or Hle a true and complete
copy of this lnterim Order in any place that any Perfection Document would or could be
recorded or filed (which may include a description of the collateral appropriate to be indicated in
a recording or filing at such place of recording or filing), and such recording or filing by the DlP
Lender, the Agent and the Senior Note Secured Parties shall have the same effect as if such
Perfection Document had been filed or recorded as of the Petition Date. ln addition, the DlP
Lender may, in its reasonable discretion, require the Debtors to file or record any Perfection
Document. The Debtors are authorized to execute and deliver promptly upon demand to the DlP
Lender all Perfection Documents as the DlP Lender may reasonably request

(b) Until the indefeasible payment in full in cash of the DlP Obligations, DlP
Collateral and Perfection Documents evidencing liens subordinate to the DlP Liens in the
possession, custody or control of the Senior Note Secured Parties (or in the possession, custody

or control of agents or bailees of the Senior Note Secured Parties) or the Agent (or in the

01224163540.1(}

24

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 25 of 43

possession, custody or control of agents or bailees of the Agent) shall be deemed to be sufficient
for the purposes of perfecting the security interests granted in such DlP Collateral and the Senior
Note Secured Parties or Agent (or their agents or bailees, as applicable) shall, to the extent
applicable, be an agent or bailee, as the case may be, on behalf of and for the benefit of the DlP
Lender for the purposes of perfecting the security interests granted in such DlP Collateral Upon
an Event of Default and the request of the DlP Lender, the Senior Note Secured Parties or the
Agent (or their agents or bailees, as applicable) shall transfer, assign and otherwise convey, as
applicable, any DlP Collateral and Perfection Documents in its possession, custody or control to
the DlP Lender for the enforcement of rights and remedies under the DlP Loan Documents, and,
upon the indefeasible payment in full in cash of all DlP Obligations, the DlP Lender (or its
agents or bailees, as applicable) shall transfer, assign and otherwise convey any Prepetition
Collateral and Perfection Documents to the Senior Note Secured Parties, and upon the
indefeasible payment in full in cash of all DlP Obligations and Credit Agreement Obligations,
the Senior Note Secured Parties (or their agents or bailees, as applicable) shall transfer, assign
and otherwise convey any Prepetition Collateral and Perfection Documents to the Agent. The
authorization, grant, perfection, scope and vesting of the DlP Liens, the DlP Superpriority
Clairns and the DlP Obligations are fully effectuated by this lnterim Order and any security
agreements, collateral agreements or other Perfection Documents executed as part of the DlP
Loan Documents shall supplement the authorization, grant, perfection, scope and vesting set
forth herein as well as the powers and protections accorded to the DlP Lender, but in no event
shall any such security agreement, collateral agreement or other Perfection Document be

interpreted as a limitation of such provisions of this lnterim Order.

§t.)mf¢}::m 6.
rita after
t ‘ pt

Stipulaticns and Waivers: Subject to and without prejudice to the rights cf any

01;24163540.10

25

 

case 19-`10316¢33 coe 40 Filed oz/ 1/19
lt ""li”`l~€ Yr°lovtaravt t rif para§rs tit 535
war eyewisaas tag parsons it bia

 

._ area rar- t

,Cornmittee and any other party with standing as set forth in Paragraph 17 below, the Debtors
admit, stipulate, and agree to the following, and make the releases and waivers set forth below,
on and as of the Petition Date:

(a) All Prepetition Financing Documents are valid and enforceable by the
Prepetition Secured Parties against each of the Debtors in accordance with their respective
priorities. With respect to the Prepetition Collateral, the Prepetition Secured Parties have valid,
duly-authorized, perfected, enforceable, non-voidable and binding security interests in, and liens
on, substantially all of the Prepetition Collateral as of the Petition Date (with the Credit
Agreement Secured Parties holding junior liens on all Collateral), including the Cash Collateral
The Debtors further admit, acknowledge and agree that (i) the Prepetition Secured Obligations
constitute legal, valid and binding obligations of each of the Debtors, (ii) no offsets, defenses or
counterclaims to the Prepetition Secured Obligations exist, and (iii) no portion of the Prepetition
Secured Obligations is subject to avoidance, disallowance, reduction or subordination pursuant
to the Bankruptcy Code or applicable non-bankruptcy law.

Cb) The Debtors have no valid claims (as such term is defined in section
101(5) of the Banlcruptcy Code) or causes of action against the Prepetition Secured Parties with
respect to the Prepetition Financing Documents, whether arising at law, in contract or at equity,
including any recharacterization, subordination, avoidance or other claims arising under or
pursuant to sections 105, 510 or 542 through 5 53, inclusive, of the Bankruptcy Code.

(c) As of the Petition Date, the Prepetition Secured Obligations for which the
Debtors, without defense, counterclaim or offset of any kind, were truly and justly indebted to
the Prepetition Secured Parties are as follows: (i) to the Senior Note Secured Parties, not less

than the amount set forth in paragraph C(l) of this lnterim Order, in aggregate principal amount

01!24163540.10

26

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 27 of 43

l ""WW ?free§wirf ref Paraj?frl§rh f 5€616§ ‘C€l:f"? §"’%<l"i"l'
'l-» serial auer/masters big PPKN?`M?& ‘

of Senior Note Obligations; and (ii) to the Credit Agreement Secured Parties, not less than the

 

amount set forth in paragraph C(2) of this lnterim Order, in aggregate principal amount of Credit
Agreement Obligations; p_h§, in each case, all accrued or hereafter accruing and unpaid interest
thereon and any additional amcunts, charges, fees and expenses (including any attorneys’,
accountants’, appraisers’ and financial advisors’ fees and expenses that are chargeable or
reimbursable under the Prepetition Financing Documents) now or hereafter due under the
Prepetition Financing Documents.

(d) Subject to the entry of the Final Order, the Debtors do not have, and
hereby forever release and waive, any claims, objections, challenges, counterclaims, causes of
action, defenses, setoff rights, obligations, rights to subordination or any other liabilities, whether
arising under the Bankruptcy Code or applicable non-bankruptcy law, against the Prepetition
Secured Parties, or any of their respective afliliates, agents, attorneys, advisors, professionals,
officers, directors, and employees nom the beginning of time through the Petition Date; provided
that the Debtors do not waive any rights set forth in Paragraph 23.

(e) [Reserved].

17. Effect of Stipulations on Third Parties.

(a) Generally. The admissions, stipulations, agreements, releases, and
waivers set forth in the immediately preceding Paragraph 16 and Paragraph C above of this
lnterim Order (ccllectively, the “Prepetition Lien and Claim l\/latters”) are and shall be binding
on the Debtors, any subsequent trustee (including any chapter 7 trustee), responsible person,
examiner with expanded powers, any other estate representative and all parties-in-interest and all
of their successors-in-interest and assigns, including, without limitation, the Committee, if any,

unless, and solely to the extent that, a party-in-interest with standing and requisite authority, (i)

01:24163540.10

27

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 28 of 43

has timely filed the appropriate pleadings, and timely commenced the appropriate proceeding

required under the Bankruptcy Code and Banl<ruptcy Rules, including, without limitation, as

 

(each such proceeding or appropriate pleading commencing a proceeding or other contested

matter, a “Challenge”) by the later of 75 days from entry of this lnterim Order or 60 days from
formation of a Committee (the “Challenge Deadline”), as such applicable date may be extended
in writing from time to time in the sole discretion of the Senior Note Secured Parties-(with
respect to the Senior Note Collateral) and the Agent (with respect to the Credit Agreement
Collateral) or by this Court for good cause shown pursuant to an application filed by a party in
interest prior to the expiration of the Challenge Deadline, and (ii) this Court enters judgment in
favor of the plaintiff or movant in any such timely and properly commenced Challenge
proceeding and any such judgment has become a final judgment that is not subject to any finther
review or appeal For the avoidance of doubt, any trustee appointed or elected in these Chapter
ll Cases shall, until the expiration of the period provided herein for asserting Challenges, and
thereafter for the duration of any adversary proceeding or contested matter commenced pursuant
to this paragraph (whether commenced by such trustee or commenced by any other party in
interest on behalf of the Debtors’ estates), be deemed to be a party other than the Debtors and
shall not, for purposes of such adversary proceeding or contested matter, be bound by the
acknowledgments, admissions, confirmations and stipulations of the Debtors in this lnterim
Order.

(b) Binding Effect. To the extent any Prepetition Lien and Claim Matters are

not subject to a Challenge timely -

 

commenced by the Challenge Deadline, or to the

0l:24163540.10

28

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 29 of 43

extent any Challenge does not result in a final and non-appealable judgment or order of this

Court that is inconsistent with the Prepetition Lien and Claim Matters, then, without further

notice, motion or application to, order of, or hearing before, this Court and without the need or

requirement to file any proof of claim, the Prepetition Lien and Claim Matters shall pursuant to

this lnterim Order become binding, conclusive and Enal on any person, entity or party-in-interest

in the Chapter ll Cases, and their successors and assigns, and in any successor case for all

purposes and shall not be subject to challenge or objection by any party-in-interest, including,

without limitation, a tiustee, responsible individual, examiner with expanded powers or other

representative of the Debtors’ estates. Notwithstanding anything to the contrary herein, if any

such proceeding is properly and timely commenced, the Prepetition Lien and Claim Matters shall

nonetheless remain binding unless such Challenge is successful ursuant to an order or judgment
§:i/ls_i€¢§ b artists all ribs final 55th

that is final and no longer subject to appeal or hirther review. "f'o the extent any such Challenge ag

proceeding is timely and properly commenced, the Prepetition Secured Parties shall be entitled to

include the related costs and expenses, including but not limited to reasonable attorneys’ fees,

_ _ . . . preeminent we

incurred in defending themselves in any such proceeding, pinsuant-te the Prepetition financing

Documents.

18. Liinitation on Use of Proceeds. Notwithstanding anything in this interim Order to
the contrary, no portion or proceeds of the DlP Facility, the DlP Collateral, the Prepetition
Collateral, the Cash Collateral, or the Carve-Out, and no disbursements set forth in the DlP
Budget shall be used for the payment of professional fees, disbursements, costs or expenses
incurred in connection with: (a) objecting, contesting or raising any defense to the validity,

perfection, priority, or enforceability of, or any amount due under, the DlP Loan Documents or

the Prepetition Financing Documents or any security interests, liens or claims granted under this

01'.24163540.l0

29

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 30 of 43

lnterim Order, the DlP Loan Docuinents, or the Prepetition Financing Documents to secure such
amounts; (b) asserting any Challenges, claims, actions or causes of action against any of the l)lP
Lender, the Prepetition Secured Parties or any of their respective agents, affiliates, subsidiaries,
directors, officers, representatives, attorneys or advisors; or (c) contesting the Prepetition Lien
and Claim Matters; provided that no more than $25,000 in the aggregate of the proceeds of the
DlP Facility, the DlP Collateral, the Prepetition Collateral, the Cash Collateral, and the Carve-
Out may be used by the Committee, if any, to investigate (but not prosecute or Challenge)
Prepetition lien and Claim Matters.

19. Avoidance Action Proceeds. Subject to entry of the Final Order, (i) Avoidance
Action Proceeds shall be DlP Collateral and shall be subject to the DlP Liens and DlP
Superpriority Claims, and (ii) subject and subordinate to the DlP Liens and DlP Superpriority
Claims, Avoidance Action Proceeds shall be subject to the Adequate Protection Liens and
Section 5 07(b) Claims of the Prepetition Secured Parties.

20. Adeguate Protection. The Prepetition Secured Parties agree, and this Court fmds,
that the adequate protection provided in this lnterim Order (the “Adeguate Protection”),
including, without limitation, in this Paragraph, is reasonable and calculated to protect the
interests of the Prepetition Secured Parties. Notwithstanding any other provision hereof, the
grant of Adequate Protection to the Prepetition Secured Parties pursuant hereto is without
prejudice to the right of the Prepetition Secured Parties to seek adequate protection or to seek
modification of a grant of Adequate Protection provided in this lnterim Order so as to provide
different or additional adequate protection, and without prejudice to the right of the Debtors or

any other party in interest to contest any such request

01:24163540.10

30

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 31 of 43

(a) Senior Note Secured Partv Adequate Protection Liens. As adequate
protection, the Senior Note Secured Parties, in accordance with sections 36l, 363(e) and 364(d)
of the Bankruptcy Code, are hereby granted valid, binding, enforceable and perfected security
interests and replacement liens (the “Senior Note Secured Partv Adeuuate Protection Liens”)
upon all property of the Debtors whether arising prepetition or postpetition of any nature
whatsoever, wherever located, in each case to secure the Senior Note Obligations against,
without duplication, the aggregate diminution, it` any, subsequent to the Petition Date, in the
value of the Senior Note Collateral by: (i) the reduction in Senior Note Collateral available to
satisfy Senior Note Obligations as a consequence of the priming of the Senior Note Obligations
by the DlP Obligations; (ii) depreciation, use, sale, loss, decline in market price or otherwise of
the Senior Note Collateral as a consequence of the use, sale or lease of the Senior Note Collateral
by the Debtors or as a result of the imposition of the automatic stay; and (iii) the sum of the
aggregate amount of all Cash Collateral and the aggregate value ot` all non~cash Senior Note
Collateral which is applied in payment of the DIP Obligations or any other obligations or
expenses of the Debtors other than Senior Note Obligations, but only to the extent of any
decrease in the value of the Senior Note Collateral_on account of subsections (i), (ii) and (iii)
above, all to the extent authorized by the Bankruptcy Code. The Senior Note Secured Party
Adequate Protection Liens are subject and subordinate to (Aj the Carve-Out, (B) the DlP
Obligations, the DlP Liens and the DlP Superpriority Claims, and (C) the Perrnitted Prior Senior
Liens, and are senior to the Credit Agreernent Adequate Proteetion Liens (defined below). The
Senior Note Secured Party Adequate Protection Liens shall not (X) be subject to any lien or
security interest that is avoided and preserved for the benefit of the Debtors’ estates under

section 551 of the Bankruptcy Code, (y) subject to any inter-company claim, whether secured or

01:24163540.10

31

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 32 of 43

unsecured, of any Debtor or any domestic or foreign subsidiary or affiliate of any Debtor, or (z)
hereafter be subordinated to or rnade pari passu with any other lien or security interest under
sections 361, 363 or 364 of the Bankruptcy Code or otherwise except as expressly provided in
this lnterim Order and the DlP Loan Documents, including, without limitation, with respect to
the Carve-Out, Permitted Prior Senior Liens, DIP O‘oligations, DlP Liens and DlP Superpriority
Claims. t

(b) Credit Agreernent Adequate Protection Liens. As adequate protection, the
Agent, in accordance with sections 361, 363(e) and 364(d) of the Banlcruptcy Code, is hereby
granted, for the benefit of the Credit Agreement Secured Parties, valid, binding, enforceable and

perfected junior security interests and replacement liens (the “Credit Agreement Adequate

 

Protection Liens” and together with the Senior Note Secured Party Adequate Protection Liens,
the “Adequate Protection Liens”) upon all property of the Debtors whether arising prepetition or
postpetition of any nature whatsoever, wherever locatedJ in each case to secure the Credit
Agreernent Obligations against, without duplication, the aggregate diminution, if any, subsequent
to the Petition Date, in the value of the Credit Agreement Collateral by: (i) the reduction in
Credit Agreement Collateral available to satisfy Credit Agreernent Ol)ligations as a consequence
of the prirning of the Credit Agreement Obligations by the DlP Obligations; (ii) depreciation,
use, sale, loss, decline in market price or otherwise of the Credit Agreernent Collateral as a
consequence of the use, sale or lease of the Credit Agreement Collateral by the Debtors or as a
result of the imposition of the automatic stay; and (iii) the sum of the aggregate amount of all
Cash Collateral and the aggregate value of all non-cash Credit Agreement Collateral which is
applied in payment of the DlP Obligations or any other obligations or expenses of the Debtors

other than Credit Agreement Obligations, but only to the extent of any decrease in the value of

01:24163540.!0

32

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 33 of 43

the Credit Agreement Collateral on account of subsections (i), (ii) and (iii) above, all to the
extent authorized by the Bankruptcy Code. The Credit Agreement Adequate Protection Liens
are subject and subordinate to (A) the Carve-Out, (B) the DlP Obligations, the DlP Liens and the
DlP Superpriority Claims, (C) the Senior Note Liens, the Senior Note Obligations and the Senior
Note Secured Party Adequate Protection Liens, and (D) the Perrnitted Prior Senior Liens. The
Credit Agreement Adequate Protection Liens shall not (x) be subject to any lien or security
interest that is avoided and preserved for the benefit of the Debtors’ estates under section 551 of
the Bankruptcy Code, (y) subject to any inter-company claim, whether secured `or unsecured5 of
any Debtor or any domestic or foreign subsidiary or affiliate of any Debtor, or (Z) hereafter be
subordinated to or made pari passu with any other lien or security interest under sections 361,
363 or 364 of the Bankruptcy Code or otherwise except as expressly provided in this lnterim
Order and the DlP Loan Documents, including, without limitation, with respect to the Carve~
Out, Perrnitted Prior Senior Liens, DlP Obligations, DlP Liens and DlP Superpriority Claims,
Prepetition Liens, Senior Note Obligations and Senior Note Secured Party Adequate Protection
Liens.

(c) Section 507§b) Claims. To the extent that the Senior Note Secured Parties
and the Agent shall hold claims allowable under sections 503 (b) and 5 07(a)(2) of the Banl{ruptcy
Code, notwithstanding the provision of Adequate Protection hereunder, the Senior Note Secured
Parties and the Agent for the benefit of the Credit Agreement Secured Parties are hereby each
granted an administrative expense claim pursuant to section 507(b) of the Bankruptcy Code
(each, a “Section 507§b1 Claim”) with priority over all other administrative expenses, but in all
cases subject and subordinate to the Carve~Out, the Permitted Prior Senior Liens, DlP

Obligations, DlP Liens and DlP Superpriority Clairns. Section 507(b) Claims of the Agent shall

01;24163540\10

33

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 34 of 43

'be in all respect subordinate and junior in priority to the Section 507(b) Claims of the Senior
Note Secured Parties.

21. Milestones. As a condition to the DlP Facility and the use of Cash Collateral, the
Debtors shall comply with the milestones attached hereto as Exhibit C (the “Milestones”). For
the avoidance of doubt, the failure of the Debtors to comply with any of the Milestones (a) shall
constitute an Event of Default under the DlP Facility and this Interim Order, (b) subject to the
expiration of the Remedies Notice Period (defined below), result in the automatic termination of
the Debtors’ authority to use Cash Collateral under this Interim Order, and (c) permit the DlP
Agents, subject to Paragraph 23, to exercise the rights and remedies provided for in this Interim
Order and the DlP Facility.

22. Indernniiication. rl`he Debtors shall indemnify the DlP Lender and its affiliates,
successors and assigns and the officers, directors, employees, agents, advisors, controlling
persons and members of each of the foregoing (each, an “Indemnified Person”) and hold each of
them harmless from and against all costs, expenses (including reasonable fees, disbursements
and other charges of counsel) and liabilities of such lndelnnified Person arising out of or relating
to any claim or any litigation or other proceeding (regardless of whether such lndernnified
Person is a party thereto and regardless of whether such matter is initiated by a third party or by

nw use al
the Debtors or any of their affiliates or shareholders) that relates to the DlP Facility or dixie &§b.

manual

lnterim Order, including the financing contemplated hereby, the Chapter ll Cases, or any avila

. . . rtsw'l‘%$
transactions in connection therewith; provided that no indemnified Person will be indemnified wa g¢{

§§

for any cost, expense or liability to the extent determined in a final, non-appealable judgment of §§ § vw
£JL

a court of competent jurisdiction to have resulted from such Person’s gross negligence, willful ‘“`.§t~$f§@ §§ '
§ g . § _

misconduct, fraud or violations of this Order. Other than with respect to the proviso at the end of

01224163540.10

34

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 35 of 43

the immediately preceding sentence, nothing herein is meant to limit the scope of any indemnity
provided for the benefit of the DlP Lender in the DlP Loan Docurnents.

23. Remedies. Upon the occurrence of an Event of Default under the DlP Loan
Documents or upon the Maturity Date, and in each case without further notice, motion or
application to, order of, or hearing before, this Court (other than such notice required by this
Paragraph), subject to the full funding of the Carve-Out, the DlP Lender is granted leave to cease
making financial accommodations to the Debtors, accelerate any or all of the DlP Obligations
and declare such DlP Obligations to be immediately due and payable in hill, in cash. Upon the
Maturity Date, and after providing five (5) business days’ prior written notice to this Court (the
“Rernedies Notice Period”), U.S. Trustee and counsel to the Committee, if any, the DlP Lender
shall be entitled to exercise all of its rights and remedies under this lnterim Order and the DIP
Loan Documents, including, without lirnitation, foreclose upon the DlP Collateral or otherwise
enforce the DlP Obligations, the DlP Liens and the DlP Superpriority Claims on any or all of the
DlP Collateral and/or to exercise any other default-related remedies under the DlP Loan
Documents, this Interim Order or applicable law in seeking to recover payment of the DlP

Obligations. &iy exercise of such rights and

 

remedies shall be in accordance with applicable non-bankruptcy law. During the Remedies
Notice Period, any party in interest may seek an order of the Court staying the DlP Lender’s
exercise of such remedies against the DlP Collateral and, if no Such stay is obtained, then the
DlP Lender may exercise any and all such rights and remedies and the Debtors’ authority to use
Cash Collateral under this lnterim Order shall terminate, in each case, without further order of
the Court or notice to any party.

24. Access to DlP Collateral. Subject to appropriate notice and entry of the Final

01:24163540.10

35

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 36 of 43

Order, notwithstanding anything contained herein to the contrary and without limiting any other
rights or remedies of the DIP Lender contained in this interim Order or the DlP Loan
aaa equitable aaa»hsarrepw tate
rw

Document or othe se available at law or in equity, and subject to the terms of the DlP Loan
Documents, upon written notice to the landlord of any leased premises that an Event of Default
or the Maturity Date has occurred and is continuing under the DlP Loan Documents, the DlP
Lender may, subject to the applicable»notice provisions,ai£Miy in this Interim Order and any
separate agreement by and between such landlord and the DlP Lender, enter upon any leased
premises of the Debtors or any other party for the purpose of exercising any remedy with respect
to DlP Collateral located thereon and shall be entitled to all of the Debtors’ rights and privileges
as lessee under such lease without interference from the landlords thereunder. Nothing herein
shall require the DlP Lender to assume any lease as a condition to the rights afforded to the DlP
Lender in this Paragraph

25. insurance Policies. Effective as of entry of this Interim Order, the Debtors
consent to, and the DlP Lender and the Prepetition Secured Parties shall be, and shall be deemed

' to be, without any further action or notice, named as additional insureds and loss payees on each
insurance policy maintained by the Debtors that in any way relates to DlP Collateral or
Prepetition Collateral, as applicable

26. Successors and Assigns. This lnterim Order, the DlP Note and the other DIP
Loan Documents shall be binding upon all parties in interest in these Chapter ll Cases, including
any subsequently appointed trustee, responsible individual, examiner with expanded powers, or
other estate representative

27. _S_urv_ival_. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive the entry of any subsequent order (other than entry of any subsequent Final

0l:24163540.l0

36

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 37 of 43

Order which shall supersede this lnterim Order), and the rights, remedies, powers, privileges,
liens and priorities of the DlP Lender and the Prepetition Secured Parties provided for in this
lnterim Order, in any DlP Loan Document and any Prepetition Financing Document shall not be
modified, altered or impaired in any manner without their consent (which consent shall not be
unreasonably withheld) by any order, including any order (i) continuing any plan of
reorganization or liquidation in any of the Chapter ll Cases (and, to the extent not indefeasibly
paid in full in cash, the DlP Obligations shall not be discharged by the entry of any such order,
each of the Debtors having hereby waived such discharge pursuant to section ll4l(d)(4) of the
Bankruptcy Code), (ii) converting any of the Chapter ll Cases to a Chapter 7 case, (iii)
dismissing any of the Chapter ll Cases, or (iv) any superseding cases under the Bankruptcy
Code. The terms and provisions of this lnterim Order as well as the DlP Obligations, the DIP
Liens, the DlP Superpriority Claim, the DlP Loan Documents, and the Adequate Protection
Liens shall continue in full force and effect notwithstanding the entry of any such order, and such
rights, claims and liens shall maintain their priority as provided by this lnterim Order and the
DlP Loan Documents to the maximum extent permitted by law until all of the DlP Obligations
are indefeasibly paid in full, in cash.

28. Good Faith. The DlP Facility, the use of Cash Collateral, and the other provisions
of this lnterim Order, the DlP Note and the other DlP Loan Docurnents have been negotiated in
good faith and at arm’s length among the DebtorsJ the DlP Lender and the Prepetition Secured
Parties, and the extension of the financial accommodations to the Debtors by the DlP Lender and
Prepetition Secured Parties pursuant to this lnterim Order and the DlP Loan Documents have

been and are deemed to be extended in good faith, as that term is used in section 364(e) of the

01:24163540.30

37

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 38 of 43

Banl<ruptcy Code. The DlP Lender and the Prepetition Secured Parties are entitled to, and are
hereby granted, the full protections of section 364(e) of the Banlcruptcy Code.

29. Subseouent Reversal or Modification. Subject to Paragraphs 27 and 28, if any or
all of the provisions of this lnterim Order are hereaher reversed, modified, vacated or stayed, that
action will not affect (i) the validity of any obligation, indebtedness or liability under this lnterim
Order and the DlP Loan Documents by the Debtors prior to the date of receipt of written notice
to the DlP Lender, Senior Note Secured Parties and Agent of the effective date of such action, or
(ii) the validity and enforceability of any lien, administrative expense, right, or priority
authorized or created hereby or pursuant to this lnterim Order and the DlP Loan Documents,
including, without limitation, the DlP Obligations, the DlP Liens, the DlP Superpriority Claims,
the Prepetition Secured Obligations, the Adequate Protection Liens, the Adequate Protection
Payments and the Section 5 07(b) Claims.

30. No Waiver. This lnterim Order shall not be construed in any way as a waiver or
relinquishment of any rights that the DlP Lender and Prepetition Secured Parties may have to
bring or be heard on any matter brought before this Court. Any consent, modification,
declaration of default, or exercise of remedies or non~exercise of remedies under or in
connection with this Interim Order or the DlP Loan Docurnents shall require the approval of the
DlP Lender and shall not be deemed a waiver or relinquishment of any of the rights of the DlP
Lender. Except as expressly set forth herein, nothing contained in this lnterim Order (including
without lirnitation, the authorization to use any Cash Collateral) shall impair, prejudice or modify
any rights, claims or defenses available in law or equity to the DlP Lender or the Prepetition
Secured Parties, including, without lirnitation, the right (a) to request conversion of any of the

Debtor’s Chapter ll Case to Chapter 7, (b) to seek to terminate the exclusive rights of the

Gl;24163540.l[}

38

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 39 of 43

Debtors to file, and solicit acceptances of, a plan of reorganization under section ll2l of the
Bankruptcy Code or propose, subject to the provisions of section 1121 of the Bankruptcy Code, a
chapter ll plan or plans, (c) to object to the fees and expenses of any Retained Professionals and
(d) to seek relief from the automatic stay. All such rights, claims and defenses, and the rights,
objections and defenses of all parties in connection therewith, are hereby reserved.

3l. Additional Defaults. ln addition, and without limitation of the Events of Default
set forth in and defined in the DlP Loan Documents or this lnterim Order, it shall be a default
hereunder (and constitute an “Event of Default” under the DlP Loan Documents) if an order is
entered dismissing or converting any of the Chapter ll Cases under section 1112 of the
Bankruptcy Code or appointing a Chapter ll trustee or an examiner or other estate representative
with expanded powers. Any order for dismissal or conversion shall be automatically deemed to
preserve the rights of the DlP Lender and the Prepetition Secured Parties under this lnterim
Order and shall preserve the Carve~Out. lt shall be an Event of Default for the sale of
substantially all of the assets of the Debtors, unless, upon the closing of such transaction, all liens
securing the DlP Obligations and the Prepetition Secured Obligations (in their respective
priority) are transferred to the proceeds of such sale. lf an order dismissing any of these Chapter
ll Cases under section 305 or lll2 of the Banl<ruptcy Code or otherwise is at any time entered,
such order shall be deemed to provide that (a) the DlP Liens and the DlP Superpriority Claims
granted to the DlP Lender hereunder and in the DlP Loan Documents, as the case may be, and
the Carve~Out shall continue in full force and effect, shall remain binding on all parties in
interest and shall maintain their priorities as provided in this lnterim Order until all DlP
Obligations and indebtedness owing to the DlP Lender under the DlP Loan Documents shall

have been indefeasibly paid in full in cash and the DlP Lender’s obligations and commitments

0l:24163540.10

39

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 40 of 43

under the DlP Loan Documents shall have been terminated, and this Court shall retain
jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DlP Obligations, DlP
Liens, DlP Supeipriority Claims, Adequate Protection Liens, Adequate Protection Payrnents,
Section 507(b) Claims, and the Carve-Out.

32. Order Governs. ln the event of any conflict between the provisions of this interim
Order and the DlP Loan Documents, the Motion, or any supporting documents, the provisions of
this lnterim Order shall control and govern to the extent of such conflicts

33. Right to Credit Bid. Pursuant to section 363(l<) of the Bankruptcy Code, (i) the
DlP Lender shall have the exclusive right to use the DlP Obligations, DlP Liens and DlP
Superpriority Claim to credit bid with respect to any bulk or piecemeal sale of all or any portion
of the DlP Collateral, (ii) subject to entry of the Final Order and the rights of any Committee
under paragraph l7, the Senior Note Secured Parties shall have the exclusive right to use the
Senior Note Ol)ligations and the Senior Note Secured Party Adequate Protection Liens and
Section 507(`0) Claims to credit bid vvith respect to any bulk or piecemeal sale of all or any
portion of the Prepetition Collateral and (iii) subject to entry of the Final Order and the rights of
any Committee under paragraph l?, and the Senior Note Obligations, the Agent shall have the
exclusive right to use the Credit Agreement Obligations and the Credit Agreernent Adequate
Protection Liens and Section 507(b) Claims to credit bid With respect to any bulk or piecemeal
sale of all or any portion of the Prepetition Collateral

34. No Marshaling. Subj ect to entry of the Final Order, none of the DlP Lender, DlP
Collateral, Prepetition Secured Parties or Prepetition Collateral shall be subject to the doctrine of
marshaling or any similar doctrine or law of any jurisdiction requiring the recovery upon or

application to any indebtedness of any collateral or proceeds in any particular order or action.

01;24163540.l(}

40

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 41 of 43

35. Waiver of Reuuirement to File Proofs of Claim.
(a) The DlP Lender shall not be required to file proofs of claim in the Chapter
ll Cases or, subject to the entry of the Final Order, any successor chapter 7 cases, in order to

maintain its claims for payment of the DlP Obligations under the applicable DlP Loan

Documents. BWMMMMMMMMWWMPWHMMMW

 

(b) The Prepetition Secured Parties shall not be required to file proofs of
claim in the Chapter 11 Cases or, subject to the entry of the Final Order, any successor chapter 7
cases, in order to maintain their respective claims for payment of the Prepetition Obligations

under the applicable Prepetition Financing Documents or for payment and performance of the

 

(c) Master Proof of Claim. Notwithstanding any order to the contrary entered

by this Court in relation to the establishment of a bar date in the Chapter ll Cases or, subject to
the entry of the Final Order, any successor chapter 7 cases, each of the Senior Note Secured
Parties and the Agent on behalf of itself and the Credit Agreement Secured Parties shall each be
authorized (but not required) in its sole discretion to file a master proof of claim against the

Debtors (each a “Master Proof of Claim”) on account of their prepetition claims arising under the

01:24163540.10

41

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 42 of 43

Prepetition Financing Documents, as applicable Upon the filing of a Master Proof of Claim
against the Debtors, the applicable Prepetition Secured Party and each of its respective
successors and assigns, shall be deemed to have Hled a proof of claim in the amount set forth
opposite its name therein in respect of its claims against the Debtors arising under the Prepetition
Financing Documents, and the claims of the Prepetition Secured Party (and its respective
successors and assigns) named in the l\/laster Proof of Claim shall be allowed or disallowed as if
such entity had filed a separate proof of claim in each Chapter 11 Case or any successor cases in
the amount set-forth opposite each name listed in the Master Proof of Claim. Each of the Senior
Note Secured Parties and the Agent shall further be authorized to amend its respective Master
Proof of Claim from time to time to, among other things, reflect a change in the holders of the
claims set forth therein or a reallocation among such holders of the claims asserted therein
resulting from any transfer of such claims. The provisions set forth in this Paragraph and any
l\/laster Proof of Claim filed pursuant to the terms hereof are intended solely for the purpose of
administrative convenience and shall not affect the substantive rights of any party in interest or
their respective successors in interest, including, Without limitation, the rights of each Prepetition
Secured Party as the holder of a claim against the Debtors under applicable law, and the
numerosity requirements set forth in section 1l26 of the Banl§ruptcy Code.

36. Headings. The headings in this lnterim Order are for reference purposes only and
will not in any way affect the meaning and interpretation of the terms of this lnterim Order.

37. immediate Effect of Order. This lnterim Order shall take effect immediately
upon execution hereof, and, notwithstanding anything to the contrary contained in Bankruptcy
Rules, including Bankruptcy Rule 4001 (a)(B), there shall be no stay of execution of effectiveness

of this Order. All objections to the entry of this lnterim Order have been withdrawn or overruled

01;24163540.10

42

 

Case 19-10316-LSS Doc 40 Filed 02/21/19 Page 43 of 43

and the Motion is approved on an interim basis on the terms and conditions set forth herein. 'l`he
Debtors shall promptly mail copies of this Interim Order to the Notice Parties and to counsel to
the Committee, if any.

38. Final Hearing. The Final Hearing is scheduled for March l3, 2019, at
11:30 a.m. (prevailing Eastern Time) before this Court. Any objections by creditors or other
parties in interest to any provisions of this lnterim Order shall be deemed waived unless timely
filed and served in accordance with this Paragraph The Debtors shall promptly serve a notice of
entry of this lnterim Order and the Final i-learing, together with a copy of this interim Order, by
first class mail, postage prepaid or overnight mail upon the Notice Parties. The notice of the
entry of this lnterim Order and the Final Hearing shall state that objections to the entry of the
Final Order shall be filed With this Court by no later than 4:00 p.rn. (prevailing Eastern Time) on
March 6, 2019 (the “Ob]'ection Deadline”), with copies to: (i) counsel for the Debtors, Young
Conaway Stargatt & Taylor, LLP, 2000 North King Street, Wilmington, Delaware 19801, Attn:
Joseph Barry and Matthew Lunn; (ii) counsel for the DlP Lender, the Prepetition Secured Party
and the Agent, Winston & Strawn LLP, 200 Parl<r Avenue, New Yorl<, NY l0166, Attn. Carey D.
Schreiber & Ashby & Geddes, 500 Delaware Avenue, Wilmington, Delaware l9899, Attn:
Gregory A. Taylor; (iii) the Office of the United States Trustee for the District of Delaware, J.
Caleb Boggs F ederal Building, 844 King Street, Suite 2207, Wilmington, DE 19801, Attn:

laclyn Weissgerber; and (iv) counsel to the Committee, if any.

Dated: February £§ , 2019
Wilmington, Delaware

/7 .
z%/%»émlarazlawnaeg

Laurie Selber Silversteink"
United States Banl<;ruptcy ludge

 

01;24163540.10

43

 

